     Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 1 of 16 PageID #:1879




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


    UNITED STATES OF AMERICA
                                                   No. 19 CR 226-1
           v.
                                                   Honorable Virginia M. Kendall
    ROBERT M. KOWALSKI

GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT ROBERT
              KOWALSKI’S PRETRIAL MOTIONS

         The UNITED STATES OF AMERICA, through JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully requests that

this Court deny defendant’s pretrial motions, specifically: motions entitled “Motion

to Dismiss Failure to Provide Brady Material,” Dkt. 299; “Motion to Quash Grand

Jury Subpoena,” Dkt. 300; “Motion to Compel Discovery,” Dkt. 303; and “Motion to

Dismiss Bank Embezzlement Counts One and Six,” Dkt. 304.

I.       THIS COURT SHOULD DENY DEFENDANT’S MOTION               TO   COMPEL DISCOVERY
         (DKT. 303)

         Defendant filed a fifteen-page motion detailing specific discovery requests, and

further requesting that this Court order the government to produce such materials.

Many of the items that defendant requests have already been produced to defendant

in the ongoing discovery, 1 including documents that have been re-produced to




1As set forth in the Government’s Response to Defendant’s Motions Related to Discovery,
Dkt. 229, discovery productions were tendered to Robert Kowalski’s previous counsel, Imani
Chiphe, on or about the following dates: May 3, 2019; February 11, 2020; April 14, 2020;
September 25, 2020; October 1, 2020; October 15, 2020; and October 20, 2020. In January
2021, all discovery that had been produced to date in this case was re-produced to defendant
Kowalski via FedEx to his residence. Additional discovery productions, consisting of
    Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 2 of 16 PageID #:1880




defendant in paper form to aid in his review. 2 Defendant’s motion shows that either

he is not diligently reviewing the discovery provided to him prior to filing a motion to

compel, or that some of his requests are not made in good faith.

        Many of defendant’s requests relate to documents relating to the overt acts in

the indictment that have already been tendered in discovery. As the government

previously explained in a filing in January 2021, “to ease defendant Robert

Kowalski’s review of the discovery, on January 21, 2021 the government tendered

discovery that contained an electronic folder with specific documents related to the

overt acts, with bates-labels beginning in ‘GJURY.’” Dkt. 229 at 8. The government

has also re-produced those same documents in paper format. These documents were

specifically highlighted for defendant as relevant to the overt acts. Defendant now

moves to compel production of some of these same materials which he has possessed

since January.

        As one example, defendant moves to compel discovery of the “identities of the

‘purported loan accounts’” that were involved in a transaction on or about February

27, 2015 where bank employee Alicia Mandujano reduced the principal balance of two

loans associated with defendant by inflating the balance of thirteen other loans

related to the defendant by a corresponding amount. 3 Dkt. 303 at 10, ¶ 49. The


documents and native files in electronic format, were sent to defendant on or about January
21, 2021, and March 25, 2021.
2In March 2021, defendant was sent three separate productions of paper copies of discovery,
totaling over 3,750 pages. These documents are reproductions of materials previously sent
electronically, and consist of copies of grand jury transcripts and the corresponding exhibits.
3This transaction is an overt act listed in the Third Superseding Indictment at paragraph
47(o). Dkt. 250 at 21.

                                              2
    Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 3 of 16 PageID #:1881




bank’s teller tickets from this transaction were labeled as grand jury exhibit

“February 27, 2015 Teller Tickets” and have been provided in discovery as bates-label

GJURY_007 000128 – 000144. This exhibit identifies the associated loans, the date

of the transaction, and the amount of funds credited or debited to each loan. This

exhibit was initially provided to defendant in January 2021 and was re-produced in

paper format on or about March 25, 2021. In a motion filed the same date as this

motion to compel, defendant quoted from a portion of a grand jury transcript related

to this transaction, which demonstrates that he has the documents that he denies

having in his motion. Dkt. 304 at 5. On one of the very same pages from which the

defendant quoted, 4 the exhibit labeled “February 27, 2015 Teller Tickets” is identified

by name – the same exhibit which contains the information the defendant now moves

to compel. Defendant cannot credibly claim he was unable to locate this information

in the discovery when he reviewed the very page in which this exhibit was discussed.

        As another example, defendant moves to compel discovery of “[t]he email sent

by Jane Iriondo fka Jane V Tran on June 18, 2013 to Cathy Torres and Individual B

which related how she fraudulently altered and fixed appraisals with scissors and

copier for Robert’s Vincennes property.” 5 Dkt. 303 at 10, ¶ 45. This email, and the



4 On page 5 of his motion, defendant quotes from an August 13, 2020 grand jury transcript.
Dkt. 304 at 5. While defendant cites his quotation as “page 29 lines 11-24” of that transcript,
his quotation actually includes questions and answers from pages 29 through 31 of that
transcript, with some of the questions and answers from those pages omitted from the
quotation provided by defendant, and others questions and answers slightly edited or
combined. The identification of the teller ticket exhibit takes place on page 31 of the
transcript, approximately five lines after the last line of the transcript quoted by defendant.
5This transaction is an overt act listed in the Third Superseding Indictment at paragraph
47(i). Dkt. 250 at 20.

                                              3
  Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 4 of 16 PageID #:1882




attachment to this email, has been provided in discovery, as bates-label GJURY_001

000219 to 000239. It was produced to defendant electronically in January 2021, and

re-produced in paper format on March 25, 2021. Other emails requested by defendant

in his motion have also been tendered in discovery in January and reproduced in

paper format in March, including, for example: the email requested in ¶ 44 of the

motion, which was produced with bates-label GJURY_007 000058 – 000059; the

email requested in ¶ 46 of the motion, which was produced with bates-label

GJURY_001-000240 – 000260; and the email requested in ¶ 50 of the motion, which

was produced with bates-label GJURY_007 000062 – 000073.

      Defendant’s current motion to compel also includes requests for records that

defendant has previously requested in other motions to compel – which the

government has already produced and identified for defendant. As just one example,

in a motion to compel filed on January 20, 2021, defendant requested:

      37.) Identify and provide all information, documentation, relative to the
      alleged false loan lists provided to the Federal Home Loan Bank (FHLB) for
      purposes of pledging collateral for financing from the FHLB, which loan lists
      included false borrower identities and payment histories.

Dkt. 216 at 8. In response to this motion, the government explained that “[t]he

government has tendered in discovery documents in its possession related to

Washington Federal’s line of credit at the FHLB, including the loans pledged as

collateral, which bear bates-labels beginning in ‘FHLBC.’” Dkt. 229 at 7.

      In the latest motion to compel, defendant simply duplicates his prior request

from the previous motion, without any explanation of what, if anything, is lacking

from the relevant documents previously identified by the government:

                                         4
    Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 5 of 16 PageID #:1883




        38.) Identify and provide all information, documentation, relative to the alleged
        false loan lists provided to the Federal Home Loan Bank (FHLB) for purposes
        of pledging collateral for financing from the FHLB, which loan lists included
        false borrower identities and payment histories.

Dkt. 303 at 9. This is just one example of a discovery request from the latest motion

to compel that duplicates, or closely tracks, a previously-filed discovery request.

Duplicating requests from previous motions, without additional analysis, causes

unnecessary extra work for the Court when reviewing and analyzing the defendant’s

discovery motions.

        Discovery in this case is ongoing, in part because of the volume of discovery,

and in part because the investigation is ongoing and the government is continuing to

gather additional records and information. The government will continue to produce

all discovery pursuant to the rules and procedures outlined in Federal Rule of

Criminal Procedure 16, Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United

States, 405 U.S. 150 (1972), and the Jencks Act. 6 There is no need for the defendant

to use the Court’s resources to attempt to compel discovery which has already been

tendered, or to file motions to compel that contain specific requests that duplicate

previous motions to compel without any additional analysis. The defendant’s motion

to the Court to compel the government to produce discovery (Dkt. 303) should be



6 Defendant’s motion to compel also requests that the government answer certain questions,
such as “[w]hat is the identity of all entities associated with individual A?” As previously set
forth by the government in response to a previous motion to compel, to the extent that
defendant’s requests exceed the government’s discovery obligations, his motion should be
denied. See Dkt. 229 at 3-4 (“The terms of both Rule 16 and the Jencks Act make clear that
a defendant in a federal criminal case cannot engage in general discovery of the type which
occurs in federal civil cases, as both are quite specific as to the items which are and are not
to be disclosed to a defendant.”).

                                               5
  Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 6 of 16 PageID #:1884




denied.

II.   THIS COURT SHOULD DENY THE DEFENDANT’S MOTION TO DISMISS THE
      INDICTMENT FOR FAILURE TO PROVIDE BRADY MATERIAL (DKT. 299)

      Defendant argues that the indictment should be dismissed because discovery

previously tendered to the defendant was seized by a receiver pursuant to a court

order in an unrelated case, leaving defendant without materials needed for

preparation in this case. Defendant further alleges that this is a Brady violation by

the government warranting dismissal of the indictment.

      As a threshold matter, the government acknowledges its obligation to produce

to the defendant evidence that is favorable to the defendant pursuant to Brady v.

Maryland, 373 U.S. 83 (1963). The government’s discovery productions in this case

are ongoing, and there is no trial date yet set in this matter.

      Defendant’s motion stems from the seizure of the assets of Da Vinci’s bar in

fall 2020 by a court-appointed receiver in defendant’s ongoing divorce case. This

seizure of assets was done pursuant to a court order by the judge presiding over

defendant’s divorce proceeding in Cook County. Dkt. 227 at 27-37. Members of

defendant’s family have an ownership interest in the bar, though defendant does not

allege in his motion that he had any ownership interest in the bar.

      This seizure by the divorce receiver is unrelated to this case. After the receiver

in the divorce case took possession of the bar, the receiver produced to the

government, pursuant to a grand jury subpoena, certain items that had been found

in the bar. Those items, produced to the government on or about November 25, 2020,

included paper records as well as a thumb drive.

                                           6
    Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 7 of 16 PageID #:1885




        Defendant now alleges that he no longer has possession of the discovery

tendered to him, because it was all seized by the divorce receiver. This allegation has

no merit. In January 2021, the government reproduced to the defendant all discovery

that had been tendered to date, sending the discovery directly to defendant’s

residence. See Dkt. 229 at 2-3. This reproduction of the tendered discovery took place

after the seizure of Da Vinci’s bar by the divorce receiver. Defendant currently

possesses a complete set of discovery that has been tendered to date, as does his

standby counsel, Imani Chiphe. 7 No Brady violation has occurred, let alone one that

warrants dismissal of the indictment.

        As for the physical paper files and the thumb drive found in Da Vinci’s that

were produced by the receiver to the government pursuant to subpoena, the

government will produce to defendant a full copy set of all of those items. The

government is in the process of arranging for the all of the paper files to be copied by

an outside vendor, with both a paper and electronic copy to be made for defendant. A

subset of these documents were reviewed by members of the prosecution team, once

a filter team member removed potentially privileged materials. Those documents are

largely real estate records (deeds, real estate contracts, etc.) that do not appear to be

clearly exculpatory.

        Additionally, a filter team paralegal will copy the thumb drive and send it to




7All discovery tendered directly to defendant is also tendered to standby counsel Imani
Chiphe, so that Mr. Chiphe can review the discovery and assist defendant in locating relevant
documents and/or obtaining printed copies of documents if necessary.

                                             7
Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 8 of 16 PageID #:1886
Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 9 of 16 PageID #:1887
 Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 10 of 16 PageID #:1888




      As previously explained, the government received records seized from Da

Vinci’s by the divorce receiver, pursuant to a grand jury subpoena. In taking

possession of records produced by the receiver in response to the grand jury subpoena,

agents went to Da Vinci’s and examined the exterior of the boxes and folders – agents

did not examine the documents themselves. Agents accepted as a response to the

grand jury subpoena only boxes of records that had labels which indicated a

connection to properties involved in the Washington Federal investigation. Pursuant

to the subpoena, agents removed approximately eight boxes of records from the bar.

Additionally, the receiver provided to the agents another box of records, which the

receiver represented was responsive to the subpoena. The receiver also provided a

thumb drive to the government, which the receiver represented was responsive to the

subpoena. The thumb drive has not yet been reviewed by the prosecution team.

      Before anyone from the prosecution team reviewed the contents of the boxes, a

filter team member who is not involved in the investigation reviewed the contents of

the boxes to identify potentially privileged documents. Once the filter team member

identified the potentially privileged documents, at least a portion of the remaining

documents were reviewed by some of the members of the prosecution team. The

records largely consisted of real estate records, such as closing statements, deeds, real

estate contracts, real estate listing agreements, and brochures for properties. As

explained above, these types of real estate records are not privileged.

      To date, defendant has still not identified with any specificity why or how these




                                           10
     Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 11 of 16 PageID #:1889




documents are privileged. He has not identified, if he is the attorney 10, who is the

client; or if he is the client, who is the attorney. 11 Nor has he articulated how the

documents are privileged communications, or which categories of records are

privileged. “A blanket claim of privilege that does not specify what information is

protected will not suffice.” White, 970 F.2d at 334. Finally,



                      . Therefore, defendant’s motion to dismiss should also be denied.




10 Defendant had repeatedly represented to this Court that he is indigent, not currently
receiving income – which would include income from the practice of law. During his
bankruptcy proceedings, in three separate “Statement of Financial Affairs for Individuals
Filing for Bankruptcy” filings in 2018, defendant was required to identify any “connections
to any business” in the previous four years, including ones in which he was a “sole proprietor
or self-employed in a trade, profession, or other activity, either full-time or part-time.” In re
Robert Kowalski, 18-09130 (Bankr. N.D. Ill.), Dkt. 22 at 7; Dkt. 41 at 7; Dkt. 53 at 7. In all
three filings, the only business or self-employment reported by defendant was his ownership
interest in entities identified as in the business of “real estate.” See id. There was no
disclosure of any self-employment or business related to the practice of law. Each of the
financial statements were signed under penalties of perjury, under a declaration affirming
that the answers on the statements are “true and correct”. In re Robert Kowalski, 18-09130
(Bankr. N.D. Ill.), Dkt. 22 at 8; Dkt. 41 at 8; Dkt. 53 at 9.
11 On January 1, 2021, defendant sent an email to AUSA Brian Netols regarding the
materials from Da Vinci’s bar; the only reference in the email to any kind of attorney-client
or work product privilege are the following sentences: “Also, certain files of third persons I
represent in pending criminal cases may also be in your possession. This would include
discovery material provided to me by the State.” In response, on January 4, 2021, AUSA
Netols sent an email to defendant asking defendant to identify his clients “by name or other
reference” so the government could locate any such material in those documents. See Dkt.
227 at 38. Defendant did not reply to this email. As of February 26, 2021, defendant has
been suspended from the practice of law by the Illinois Supreme Court, In re Robert Michael
Kowalski, 20PR078.



                                               11
     Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 12 of 16 PageID #:1890




IV.      THIS COURT SHOULD DENY DEFENDANT’S MOTION                       TO   DISMISS BANK
         EMBEZZLEMENT COUNTS ONE AND SIX (DKT. 304)
         Defendant moves to dismiss Counts One and Six of the indictment, arguing

that he cannot be charged with a violation of § 656 because he is a “patsy victim of

the scheme” alleged in the indictment. Dkt. 304 at 4. Count One charges conspiracy

to embezzle bank funds in violation of 18 U.S.C. § 656 and to falsify bank records in

violation of 18 U.S.C. § 1005, in violation of 18 U.S.C. § 371. Count Six charges

defendant with aiding and abetting the embezzlement of bank funds, in violation of

18 U.S.C. §§ 2 and 656. Dkt. 304. Defendant’s motion should be denied, as the Third

Superseding Indictment is legally sufficient as it properly states the elements of 18

U.S.C. §§ 2, 371, and 656.

         Section 656 criminalizes embezzlement of bank funds by an individual who is

an “officer, director, agent or employee of, or connected in any capacity” with a bank. 12

Section 2 states that whoever “aids, abets, counsels, commands, induces or procures”

an offense against the United States is “punishable as a principal,” as is anyone who

“willfully causes an act to be done which if directly performed by him or another would

be an offense against the United States, is punishable as a principal.” The elements

of Section 371 are “(1) an agreement to commit an offense against the United States;

(2) an overt act in furtherance of the conspiracy; and (3) knowledge of the




12The elements of § 656 are that (1) the embezzlement involves a bank officer, director,
employee or agent, or an individual connected to the bank in any capacity; (2) the bank must
be federally insured; (3) the misapplied sum exceeds $1,000; (4) the defendant embezzled or
willfully misapplied funds belonging to or entrusted to the care of the bank; (5) defendant
acted with intent to injure or defraud the bank. See, e.g., United States v. Crabtree, 979 F.2d.
1261, 1265 (7th Cir. 1992).

                                              12
 Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 13 of 16 PageID #:1891




conspiratorial purpose.” United States v. Kelerchian, 937 F.3d 895, 914-915 (7th Cir

2019) (quotation omitted) (“The government must show only that the conspirators

agreed that the underlying crime be committed. In other words, each conspirator

must have specifically intended that some conspirator commit each element of the

substantive offense.” (quotation omitted) (emphasis in original)).

      An indictment is legally sufficient if it “(1) states all the elements of the crime

charges, (2) adequately informs the defendant of the nature of the charges against

him, and (3) allows the defendant to assert the judgment as a bar to future

prosecutions of the same offense.” United States v. Vaughn, 772 F.3d 918, 925 (7th

Cir. 2013). A motion to dismiss is “not intended to be a summary trial of the evidence.

Such a motion is directed only to the validity of the indictment or the information,

and it tests only whether an offense has been sufficiently charged.” United States v.

Yasak, 884 F.2d 996, 1000-01 (7th Cir. 1989) (quotation omitted).            The Third

Superseding Indictment is legally sufficient, stating all the elements of the charged

crimes.

      Defendant argues he cannot be held liable under § 656 because he was not

“connected in any capacity” with a bank, nor could he aid and abet the employees of

Washington Federal. Dkt. 304. However, defendant acknowledges that a bank

outsider, including a customer, can be charged with aiding and abetting an

embezzlement but only if “the bank officer as a principal has committed the

substantive offense” and “the defendant depositor had knowledge of the criminal




                                          13
     Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 14 of 16 PageID #:1892




activity of the bank officer, and more, encouraged or participate in it with a desire to

forward it.” Dkt. 304 at 3. 13

         Even using defendant’s formulation of applicable legal standards, he is

properly charged in this case. During a span of over a decade, the Third Superseding

Indictment alleges that defendant Robert Kowalski solicited embezzled funds from

the bank, including from bank employees who are currently charged in this case, with

the embezzled funds provided to defendant in the form of checks, wire transfers,

payments to third parties, and deposits into his bank accounts.                  See Third

Superseding Indictment, Dkt. 250 at 5-15, (see, e.g., ¶¶ 8, 11, 12, 14, 21, 22, 23, 24,

25, 28). Additionally, the Third Superseding Indictment alleges that bank employees,

including the bank president, caused collateral belonging to the bank to be

transferred to defendant Kowalski for Kowalski’s own benefit, including allowing

Kowalski to keep rent payments for those properties, even though such rent

payments belonged to Washington Federal. See id. at 14, ¶¶ 30, 31. Finally, the

Third Superseding Indictment alleges that the charged bank employees knew of the

embezzlement, and falsified records to help facilitate the embezzlement as well as to

conceal the embezzlement. See e.g., id. at 5 – 16 (see, e.g. ¶¶ 4, 5, 6, 9, 10, 11, 13, 15,

32-40).


13Bank customers have previously been convicted of aiding and abetting a violation of Section
656. For example, United States v. Austin, 585 F.2d 1271 (5th Cir. 1978), the Fifth Circuit
affirmed the conviction of a bank customer who was convicted of aiding and abetting a
violation of Section 656 when he wrote over $750,000 of bad checks, which the bank honored
without seeking repayment. The customer, Austin, was charged in an indictment along with
bank employees, who were charged with aiding and abetting one another in violation Section
656 and 1005, as well as making false statements to the FDIC in violation of Section 1001.
Id. at 1272.

                                             14
 Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 15 of 16 PageID #:1893




      The allegations in the indictment satisfy the elements of §§ 371, 656, and 2.

Defendant may believe that the government cannot prove these allegations at trial;

however, that is an issue for the jury, not a reason to dismiss the indictment for failing

to allege a criminal charge. Therefore, defendant’s motion to dismiss Counts One and

Six should be denied.

V.    CONCLUSION

      Therefore, the government respectfully requests that this Court deny

defendant’s pretrial motions, specifically: motions entitled “Motion to Dismiss Failure

to Provide Brady Material,” Dkt. 299; “Motion to Quash Grand Jury Subpoena,” Dkt.

300; “Motion to Compel Discovery,” Dkt. 303; and “Motion to Dismiss Bank

Embezzlement Counts One and Six,” Dkt. 304.



                                         Respectfully submitted,

                                         JOHN R. LAUSCH, JR.
                                         United States Attorney

                                  By:    /s/ Michelle Petersen
                                         MICHELLE PETERSEN
                                         Assistant United States Attorney
                                         219 South Dearborn Street, 5th Floor
                                         Chicago, IL 60604
                                         (312) 886-7655
Dated: April 6, 2021




                                           15
 Case: 1:19-cr-00226 Document #: 305 Filed: 04/06/21 Page 16 of 16 PageID #:1894




                           CERTIFICATE OF SERVICE

      The undersigned Assistant United States Attorney hereby certifies that in

accordance with Fed. R. Crim. P. 49, Fed. R. Civ. P. 5, LR 5.5, and the General Order

on Electronic Case Filing (ECF), that the Government’s Response in Opposition to

Defendant’s Pretrial Motions will be mailed via first-class mail to defendant’s

residential address, no later than the next business date after filing.

                                        s/ Michelle Petersen
                                        MICHELLE PETERSEN
                                        Assistant United States Attorney
                                        219 South Dearborn Street, 5th Floor
                                        Chicago, Illinois 60604
                                        (312) 886-7655




                                          16
